DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
Applicant's submission filed on 5 October 2020 has been entered, and the arguments presented therein have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred to a new examiner. See the contact information at the end of the office action for information regarding contacting the examiner.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-9, 22-31, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to require that the composition comprises a ratio of psyllium husk to binding agent of from about 7 to about 19. This does not appear to be adequately supported in the original application as filed. The examiner presents the following reasons in support of this position.
In applicant’s response on 5 October 2020, applicant argues that the amendments to claim 1 are supported as of the instant specification on page 4, lines 6-7 and Table 6 of the instant specification. The disclosure on page 4 lines 6-7 relates to soluble and insoluble fiber, which is an additional amendment to claim 1, and does not relate to the ratio of psyllium husk to binding agent. With regard to Table 6, the examiner initially notes that the instant specification does not appear to number the tables in the specification. Nevertheless, the examiner counted the tables in the instant 

    PNG
    media_image1.png
    375
    582
    media_image1.png
    Greyscale

The above-reproduced table in Example 13 shows a ratio of psyllium to Knox Gelatin of              
                
                    
                        17
                    
                    
                        2.5
                    
                
                =
                6.8
            
         in Example 13 and             
                
                    
                        17.22
                    
                    
                        2.54
                    
                
                =
                6.779
            
         in Example 9. This does not adequately support the claimed range of about 7 to about 19.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-9, 22-31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niazi (US Patent 6,251,421) in view of Lieberman et al. "Pharmaceutical Dosage Forms: Tablets, Volume 1." Second Edition. Marcel Dekker Inc., New York, NY, 1989, pages i-xix and 1-593).
Niazi is drawn to an orally administrable pharmaceutical composition. Niazi teaches the following composition, as of Example 5, reproduced below.

    PNG
    media_image2.png
    353
    482
    media_image2.png
    Greyscale

As such, Niazi teaches chewable tablets comprising psyllium husk.
Niazi does not teach various additional ingredients required by the instant claims.
Liebermann et al. (hereafter referred to as Lieberman) is a book drawn to pharmaceutical tablet dosage forms. Chapter 8 of Lieberman is drawn to chewable tablets, as of Lieberman, starting on page 367.
As to the required binder, Lieberman teaches gelatin as a binder on page 106, Table 2, reproduced below, relevant line pointed out by the examiner.

    PNG
    media_image3.png
    583
    660
    media_image3.png
    Greyscale

The teaching of 1-5% gelatin overlaps with the required 1-4% gelatin. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 1, the claim requires a processing aid that is a high melting point fat. Lieberman teaches the following on page 558, relevant text reproduced below.

    PNG
    media_image4.png
    291
    743
    media_image4.png
    Greyscale

As such, Lieberman appears to teach stearic acids in concentrations ranging from about 2.5% to around 5% as a lubricant. As best understood by the examiner, stearic acid has the required melting point (in the range of about 68ºC). Additionally, the 
As to claim 1, the claim requires a carbohydrate in a specific percentage. Lieberman teaches the following carbohydrates such as dextrose, sucrose, and lactose in chewable tablets, as of Lieberman, page 385, relevant text reproduced below.

    PNG
    media_image5.png
    444
    1272
    media_image5.png
    Greyscale

As to claim 1, the claim requires a humectant. Lieberman teaches a humectant as of pages 522-523, wherein relevant text is reproduced below.

    PNG
    media_image6.png
    633
    768
    media_image6.png
    Greyscale

Additionally, none of the compositions of Lieberman appear to indicate that a starch is required.
Lieberman does not teach psyllium husk.
It would have been prima facie obvious for one of ordinary skill in the art to have included the gelatin binder, the stearic acid lubricant, the carbohydrate, and the humectant of Lieberman in the psyllium chewable tablet composition of Niazi. Niazi teaches a chewable tablet comprising psyllium. While Niazi does not teach various other inactive ingredients, Lieberman teaches common inactive ingredients known to be used in tablets, such as stearic acid lubricants, binding agents, carbohydrates, and humectants. As such, the skilled artisan would have been motivated to have included the ingredients of Lieberman to the composition of Niazi to have predictably formed a composition suitable as a tablet with a reasonable expectation of success. Generally, it prima facie obvious to select a known material (the tableting materials of Lieberman) for incorporation into a composition (the psyllium husk chewable tablet of Niazi), based on its recognized suitability for its intended use (formation of a tablet). See MPEP 2144.07.
As to claim 1, the claim requires 15% to 25% psyllium husk. Niazi teaches an amount of psyllium husk of 2.5 grams per 6 grams of tablet, which is about 41-42%. This is higher than the range of about 15% to about 25% that is required by the instant claims. Nevertheless, the skilled artisan would have been motivated to have optimized and/or adjusted the concentration of psyllium husk in order to have modulated the therapeutic effect with a reasonable expectation of success. Generally, differences in concentration (e.g. of psyllium) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, the concentration of psyllium husk does not appear to be critical with the exception that the skilled artisan would have expected greater therapeutic effect from a greater amount of psyllium husk; however, this would have been expected as the therapeutic effect of pharmacologically active agents is generally known to increase with increasing concentration. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a soft chew tablet comprising psyllium husk have been taught by the prior art; as such, it would not have been inventive to have discovered the optimum or workable ranges of psyllium husk concentration via routine experimentation.

As to claim 1, the claim requires that the psyllium husk comprises an insoluble fiber portion and a soluble fiber portion. As best understood by the examiner, the psyllium husk in Niazi would have comprised both the soluble and insoluble fiber portions because there is no record of the removal of either portion. Additionally, Niazi teaches “psyllium husk”, not “psyllium seed gum” or “psyllium extract.”
As to claim 1, the claim requires a ratio of psyllium husk to binding agent of from about 7 to about 19. In the case wherein the psyllium husk is between 41-42%, as of Niazi, and the gelatin is 4% (which is in the range taught by Lieberman), this would 
As to claim 7, Niazi teaches 2.5 grams of psyllium husk per tablet, as of Example 5 of Niazi.
As to claim 8, Lieberman teaches various examples in which the ingredients are placed through a screen of a particular mesh size. For example, Lieberman teaches the following on page 356, relevant text reproduced below.

    PNG
    media_image7.png
    566
    465
    media_image7.png
    Greyscale

Elsewhere in the document, Lieberman teaches particles sized 100-120 mesh to give good mouthfeel, as of Lieberman, page 375, relevant text reproduced below.

    PNG
    media_image8.png
    159
    751
    media_image8.png
    Greyscale

100-120 mesh is a size of 125-149 microns. As such, in view of the teachings of Lieberman, the skilled artisan would have been motivated to have subjected the composition of Niazi to extrusion through a 125-149 micron screen in order to have predictably removed particles that result in unsatisfactory mouth feel and to have predictably achieved a satisfactory mouth-feel with a reasonable expectation of success.
 As to claim 9, Lieberman teaches the following on page 428, reproduced below.

    PNG
    media_image9.png
    220
    771
    media_image9.png
    Greyscale

The skilled artisan would have been motivated to have used fructose syrup as a sweetener to have predictably sweetened the composition of Niazi in order to have predictably improved palatability with a reasonable expectation of success.
As to claim 22, the claim requires a specific carbohydrate selected from a recited list of carbohydrates. Lieberman teaches the following carbohydrates such as dextrose, sucrose, and lactose in chewable tablets, as of Lieberman, page 385, relevant text reproduced in the rejection of claim 1 above.

As to claim 24, Niazi teaches additional ingredients that can be used as fibers such as cellulose, as of Niazi, column 1, lines 35-42, relevant text reproduced below.

    PNG
    media_image10.png
    148
    428
    media_image10.png
    Greyscale

As such, the skilled artisan would have been motivated to have combined one of the fiber ingredients in the above-reproduced paragraph with psyllium husk in order to have predictably increased bulking of colonic contents with a reasonable expectation of success. Combining prior art elements (e.g. psyllium husk and an additional fiber ingredient such as cellulose) according to known methods (e.g. by placement in a tablet) to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 25, Lieberman teaches “soft pills” and gums, as of Lieberman, page 367, first full paragraph, relevant text reproduced below.

    PNG
    media_image11.png
    255
    765
    media_image11.png
    Greyscale

These read on the required soft chews and gummies.
As to claim 26, this is an independent claim requiring specific amounts of psyllium husk, processing aid, carbohydrate, and humectant in specific amounts. This is taught by the combination of Niazi with Lieberman, see the rejection of claim 1 above. In addition, the claim requires the form of a gummy. Lieberman teaches the form of a gum, as of page 367, relevant text reproduced in the above rejection of claim 25. This is understood to read on the required gummy.
As to claim 27, Lieberman teaches 1-5% gelatin, as of Lieberman, page 106, Table 2, reproduced in the rejection of claim 1 above.
As to claim 28, Lieberman teaches citric acid, as of page 431, relevant text reproduced below.

    PNG
    media_image12.png
    392
    749
    media_image12.png
    Greyscale

As such, the skilled artisan would have been motivated to have included citric acid to have predictably strengthened flavor characteristics with a reasonable expectation of success. While Lieberman does not appear to teach the required amount of citric acid, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of citric acid in a tablet to improve taste is taught by Lieberman; as such, it would not have been inventive for the skilled artisan to have determined the optimum or workable range of citric acid via routine experimentation.
As to claim 29, the claim requires a processing aid that is a high melting point fat. Lieberman teaches stearic acid on page 558, relevant text reproduced in the rejection above. Stearic acid is understood to have a melting point in the required range; see the rejection of claim 1 above.
As to claim 30, Niazi teaches granules on column 3 line 55. Said granules are understood to be agglomerations.

As to claim 34, Lieberman teaches 1-5% gelatin as a binder on page 106, Table 2, reproduced in the rejection of claim 1 above. This overlaps with the claimed range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Response to Arguments
Applicant has provided arguments regarding the previously applied rejection, as of applicant’s response on 5 October 2020. These arguments appear to be moot in view of the withdrawal of the previously applied rejection and the new rejection set forth by the examiner. Nevertheless, some of the arguments still appear to be relevant. Therefore, applicant’s arguments are addressed by the examiner only to the extent that they are applicable to the current rejection. 
In applicant’s response, page 6, applicant makes the following argument, reproduced below.

    PNG
    media_image13.png
    207
    565
    media_image13.png
    Greyscale

This is not persuasive with respect to the currently applied rejection. In fact, Niazi has made psyllium husk into a chewable tablet. This appears to go against the idea that making psyllium husk into a soft chewable composition is especially challenging.
Applicant also made the following argument on page 6, bottom paragraph.

    PNG
    media_image14.png
    156
    558
    media_image14.png
    Greyscale

This does not appear to be applicable to the currently applied rejection because Niazi appears to teach psyllium husk, not psyllium seed gum or a soluble fiber extracted from psyllium seed husk.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612